Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 30, 2020

The Court of Appeals hereby passes the following order:

A20A1700. IN THE INTEREST OF A. S., CHILDREN ET AL (FATHER).

      On July 20, 2020, this case was dismissed for failure to file a brief. Appellant
filed a motion for reconsideration on July 24, 2020, asserting that on July 10, 2020,
he attempted to file a motion to withdraw his appeal but that motion was never
received by this Court.
      Accordingly, the dismissal order is hereby VACATED and the motion to
withdraw the appeal is hereby GRANTED. The motion for reconsideration is hereby
DENIED as moot.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/30/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.